Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the   5th    day of      August       2015, by and
between UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation (the
"Company"), and Graham McIntosh (the "Executive").

WITNESSETH:

In consideration of the covenants and agreements herein contained, and intending
to be legally bound hereby, the Company and Executive agree as follows:

Article 1. - Employment

1.1.Employment.  The Company agrees to employ Executive, and Executive agrees to
serve the Company, for the period stated in Article 2 hereof (the "Term of
Employment") and upon the other terms and conditions herein provided.

1.2.Position and Responsibilities.  The Company employs Executive, and Executive
agrees to serve as Vice President of Technology and Chief Technology Officer of
the Company and to accept such other responsibilities as may be assigned to
Executive by the Company from time to time during the Term of Employment.

1.3.Duties.  During the Term of Employment, Executive shall devote all of his
business time, attention, skill and efforts to the faithful performance of his
duties hereunder.

1.4.No Breach of Other Obligations.  The Executive represents that, in the
course of performing services for the Company, he will not breach any agreement
he may have with others with respect to confidential information, and will not
bring to the Company or use in any way any materials or documents obtained from
others under an agreement of confidentiality.

 

Article 2. - Term

The Term of Agreement shall commence as of August 5, 2015 (the "Effective
Date"), and shall continue until July 31, 2016 (the "Initial
Term").  Thereafter, subject to the termination provisions of this Agreement,
this Agreement will be automatically extended for successive one year terms
unless either party provides written notice to the other party on or before
June 1st of any year, of his or its election not to extend the term of this
Agreement.

Article 3. - Compensation

3.1.Salary.  As compensation to the Executive for the performance of services
hereunder, the Company shall pay to the Executive an annual base salary (the
"Salary") of $210,000.00.  Installments of the Salary shall be paid to the
Executive in



-  1  -

--------------------------------------------------------------------------------

 

accordance with the standard procedure of the Company, which at the present time
is once every two weeks.  During the period of this Agreement, Executive's
salary shall be reviewed at least annually and may be increased if the Board of
Directors of the Company acting after approval of the Compensation Committee,
determines that an increase is appropriate on the basis of the types of factors
it generally takes into account in increasing the salaries of employees
similarly situated in the Company.

3.2.Reimbursement of Expenses.  The Company will reimburse the Executive for
those customary and necessary business expenses incurred by him in the
performance of his duties and activities on behalf of the Company.  Except as
provided in this Agreement, such expenses will be reimbursed only on
presentation by the Executive of appropriate documentation to substantiate such
expenses pursuant to the policies and procedures of the Company governing
reimbursement of business expenses to its executives.

3.3.Participation in Plans.  The Executive shall be entitled to participate in
any life, medical, dental, health, hospitalization, travel, accident and/or
disability insurance plans and in any sick leave and/or salary continuation
plan, vacation (which shall not be less than four (4) weeks per calendar year),
holiday pay, retirement or employee benefit plan or program generally offered by
the Company to its salaried employees.  In addition, Executive shall be entitled
to participate in the variable incentive compensation plan as described on
Schedule A attached hereto.

Article 4. - Termination of Employment

4.1.Definitions.  For the purposes hereof:

(a)



"Disability" shall be deemed to have occurred when the Executive is eligible,
due to a health condition, to collect benefits under the Company’s short term
disability plan and has been determined by the Board of Directors to be unable
to perform substantially the duties associated with the Executives position for
a period of three months.

(b)



 "Cause" shall mean any of the following:  (i) Executive's personal dishonesty
or willful misconduct; (ii) Executive's willful violation of any law or material
rule or regulation, provided that such violation is demonstrably injurious to
the assets, operations or business prospects of the Company; (iii) the
conversion or embezzlement for the personal benefit of the Executive of
corporate funds or property or a material business opportunity of the Company;
(iv) the misuse by the Executive for his personal benefit of any trade secrets
or other information of the Company in violation of the provisions of Article 7
of this Agreement; or (v) Executive's material breach of any other provision of
this Agreement which is not cured within thirty (30) days of receipt of notice
of such breach from Company.

(c)



"Good Reason" shall, absent the Executive’s consent to such action, mean the
occurrence of any one of the following: (i) following a Change of Control, the
removal of the Vice President of Technology and Chief Technology Officer (by
reason other than death, Disability or Cause); (ii) any breach by the Company of
a material obligation under



-  2  -

--------------------------------------------------------------------------------

 

this Agreement; (iii) a substantial and material alteration in the nature or
status of Executive’s duties and responsibilities that renders the Executive’s
position to be of substantially less responsibility or scope; (iv) a
material reduction by the Company in the Executive’s Salary, except for
proportional across-the-board salary reductions similarly affecting all senior
executives of the Company; or (v) any material reduction by the Company of the
benefits, taken as a whole, enjoyed by the Executive on the date of this
Agreement under any savings, life insurance, medical, health and accident,
disability or other employee welfare benefit plans or programs, including
vacation programs, provided that this paragraph (v) shall not apply to any
proportional across the board reduction or action similarly affecting all senior
executives of the Company.

Notwithstanding the foregoing, no event of "Good Reason" shall be deemed to have
occurred unless Executive provides to the Chairman of the Compensation Committee
of the Board of Directors of the Company written notice of the facts and
circumstances which Executive believes constitutes Good Reason under this
Section 4.1(c) within 30 days of such initial occurrence and such facts and
circumstances are not corrected or otherwise cured by the Company within thirty
(30) days of receipt thereof. Termination by Executive for Good Reason must
occur within 90 days of the initial occurrence of the Good Reason event. 

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred on the earlier of (x) if, in any transaction or series of related
transactions consummated in a ninety day period, more than fifty percent (50%)
of the then outstanding voting common stock of the Company is sold to a person
or group; (y) a merger or consolidation of the Company and another entity in
which the Company is not the surviving corporation or in which more than fifty
percent(50%) of the equity ownership of the Company changes, or (z) the sale of
50% or more of all of the assets of the Company.

(d)



"Notice of Termination" shall mean written notice which shall indicate the
specific termination or resignation provisions in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination or resignation under the provision so
indicated and the Company shall submit to the Executive a certified statement
signed by the Chairman of the Compensation Committee of the Board of Directors
of the Company approving such termination in the case of a Termination by the
Company for Cause or Without Cause.

(e)



"Date of Termination" shall mean the date specified in the Notice of Termination
as the effective date the Executive's employment is terminated for any reason or
the Executive's effective date of resignation, whichever is earlier.

Article 5. - Compensation Upon Termination

5.1.Death.  If the Executive's employment hereunder terminates by reason of his
death, his beneficiaries shall be entitled to receive from the Company such
amounts as are then provided pursuant to plans, programs or arrangements
currently in effect or as approved from time to time by the Board of Directors.





-  3  -

--------------------------------------------------------------------------------

 

5.2.Disability. If the Executive's employment hereunder terminates by reason of
his Disability, the Executive shall be entitled to receive such amounts as are
then provided pursuant to Company’s then existing disability plans, programs or
arrangements. Notwithstanding any provisions herein to the contrary, the
Executive shall be entitled to receive all benefits to which the Executive is
entitled as a terminated employee under the terms of any of the Company's
qualified employee benefit plans and any other plan, program or arrangement
relating to retirement or other benefits including, without limitation, any
employee stock ownership plan or any plan now in effect or which is established
(with approval of the Board of Directors) as a supplement to any of the
forenamed plans, except as otherwise provided in such plans as a result of the
Executive's termination of employment.

5.3.Cause.  If the Executive's employment hereunder is terminated by the Company
for Cause, the Company shall pay to the Executive his full base Salary through
the Date of Termination but at a rate no greater than that in effect at the time
Notice of Termination is given, and the Company shall have no further
obligations to the Executive under this Agreement.

5.4.By the Company Without Cause or by the Executive by Resignation for Good
Reason.  If the Executive's employment hereunder is terminated by the Company
without Cause or is terminated by the Executive pursuant to his resignation for
Good Reason, then the Executive shall be entitled to the benefits provided
below, which shall constitute complete satisfaction of the obligations of the
Company to the Executive under this Agreement:

(a)



The Company shall pay the Executive his prorated annual base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given.

(b)



Subsequent to the Date of Termination:  the Company shall pay as severance pay
to the Executive, a severance equal to 12 months of the Executive's base monthly
salary at the rate in effect at the time Notice of Termination is given; and
such severance payment shall be made over a 12 month period.  Any such payment
referred to in this section shall be made in accordance with the Company’s
standard payroll schedule and shall be less applicable taxes and mandatory
deductions.

(c)



The Company will provide health care benefits under the group policies covering
the other corporate employees including Medical, Dental, Vision and Prescription
Drugs, subject to any changes made to the group policies, as provided prior to
the Date of Termination for the Executive and eligible dependents, that were
covered prior to any Date of Termination, for a period of:  twelve (12) months
at no cost to the Executive.  This period of coverage will not reduce the
eligible COBRA period.

(d)



The Executive shall not be required to mitigate the amount of any payments
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer, or otherwise.



-  4  -

--------------------------------------------------------------------------------

 

(e)



Notwithstanding any provisions herein to the contrary, the Executive shall be
entitled to receive all benefits to which the Executive is entitled as a
terminated employee under the terms of any of the Company's qualified employee
benefit plans and any other plan, program or arrangement relating to retirement
or other benefits including, without limitation, any employee stock ownership
plan or any plan now in effect or which is established (with approval of the
Board of Directors) as a supplement to any of the forenamed plans, except as
otherwise provided in such plans as a result of the Executive's termination of
employment.

Article 6. - Duties of Executive After
Termination of Employment

Following any termination of Executive's employment and for a period of ninety
(90) days thereafter, the Executive shall fully cooperate with the Company in
all matters relating to the winding up and orderly transfer of the Executive's
work on behalf of the Company.  Not later than the effective date of any
termination of the employment, the Executive will immediately deliver to the
Company any and all of the Company's property of any kind or nature whatsoever
in the Executive's possession, custody or control, including, without limitation
any and all Confidential Information as that term is defined in Section 7.1 of
this Agreement.

Article 7. - Confidentiality, Assignment,  

Non-Solicitation,  Noncompetition

7.1.Confidential Relationship.  Executive understands and agrees that all
company manuals, company policies, marketing plans and surveys, product designs,
schematics, specifications and product location and installation data, formulae,
processes, methods, machines, compositions, customer information, ideas,
inventions, financial information and plans of the Company and all records,
correspondence, files, customer lists, data and other information pertaining to
or concerning the Company, its principals, vendors and customers (collectively
the "Confidential Information") contain valuable confidential information that
is owned by the Company, and, therefore, that during the period of employment
hereunder and at all times thereafter, Executive shall not utilize such
Confidential Information for his own benefit or for the benefit of any person or
entity other than the Company, nor shall he divulge or communicate any such
Confidential Information to any person or entity without the express
authorization of the Company. Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of a disclosure by Executive.  The Executive agrees that, on the
termination of his employment, he will immediately surrender to the Company any
and all Confidential Information in his possession pertaining to the Company and
its business.

7.2.Assignment of Rights.  All inventions, discoveries, designs, developments,
technology, computer programs, writings and reports that are made or conceived
of by the Executive in the course of his employment with the Company, whether or
not patentable or copyrightable, shall become and remain the sole property of
the Company without additional compensation to Executive.  The Executive
recognizes that all such works shall be



-  5  -

--------------------------------------------------------------------------------

 

considered works-for-hire and hereby transfers and assigns any right, title,
copyright and interest that Executive acquires in such works to the Company and
will, from time to time, give the Company all reasonable assistance, execute all
papers and do all things that may reasonably be required to protect and preserve
the rights of the Company in such works.

7.3.Non-Solicitation.The Employee covenants and agrees that (i) during
Employee’s engagement with the Company, and (ii) for a period of two (2) years
following termination, Employee shall not, without the prior written consent of
the Company, directly or indirectly, whether for his own account or on behalf of
any person, firm, corporation, partnership, association or other entity or
enterprise, solicit, recruit, hire or cause to be hired any employees of the
Company or any of its affiliates, or any person who was an employee of the
Company during the six (6) months preceding the Employee's date of termination
of engagement, or solicit or encourage any employee of the Company or any of its
affiliates to leave the employment of the Company or any of such affiliates, as
applicable.

 7.4.Noncompetition.Employee agrees that (i) during Employee’s engagement with
the Company, Employee shall not engage, directly or indirectly, as an employee,
officer, Employee, partner, employees, manager, agent, owner or in any other
capacity, in any competition with the Company or any of its subsidiaries. (ii)
and for a period of one  (1) year following the termination of Employee’s
engagement for any reason or without reason, Employee shall not in any capacity
whether in the capacity as an employee, officer, partner, manager, agent or
owner directly or indirectly advise, manage, render or perform services to or
for any person or entity which is engaged in a business competitive to that of
the Company or any of its subsidiaries within the United States of America.

Article 8. - Source of Payments

All payments provided for under this Agreement shall be paid in cash from the
general funds of the Company and no special or separate fund shall be
established and no other segregation of assets shall be made to assure
payment.  No trust or fiduciary relationship with respect to payments shall be
deemed created hereby and, to the extent that any person acquires a right to
receive payments hereunder, such right shall be no greater than the rights of a
general creditor of the Company.

Article 9. - Miscellaneous

9.1.Indulgences, Etc.  Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

9.2.Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:





-  6  -

--------------------------------------------------------------------------------

 



 

To the Company:

 

Dennis M. Oates, Chairman, CEO and President

Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA  15017

 

To the Executive:

 

Mr. Graham McIntosh

5426 Forest Edge Drive

McDonald, PA  15057

 

Any such notice or communication shall be sent by certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in writing from time to time), and the
actual date of receipt, as shown by the receipt therefore, shall determine the
time at which notice was given.

9.3.Assignment; Agreement.  This Agreement shall be binding upon and inure to
the benefit of the heirs and personal representatives of the Executive and the
successors and assigns of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Executive.

9.4.Entire Agreement; Amendment.  This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof.  This Agreement may be
amended or any provision hereof waived at any time only by written agreement of
the parties hereto.

9.5.Arbitration Clause.  Any and all claims or disputes between Company and
Executive arising out of or relating to this employment relationship including
but not limited to this Employment Agreement, the hiring, performance or
termination of employment and/or cessation of employment with the Company and/or
against any employee, officer, alleged agent, director, affiliate, subsidiary or
sister company relationship, or relating to an application or candidacy for
employment shall be settled by final and binding arbitration administered by the
American Arbitration Association under its Employment Arbitration Rules and
Mediation Procedures and judgment upon the award rendered by the arbitrator(s)
may be confirmed/entered in any court having competent jurisdiction.  Any such
arbitration shall be conducted by an arbitrator experienced in employment law
and any decision or award as a result of any such arbitration proceeding shall
be in writing and shall provide an explanation for all conclusions of law and
fact.  The Executive and Company agree that the Arbitration shall be held in the
county and state where Executive currently works for Company or most recently
worked for Company. This Agreement and its validity, interpretation, performance
and enforcement shall be governed by the laws of the



-  7  -

--------------------------------------------------------------------------------

 

Commonwealth of Pennsylvania.  For claims arising under federal law, the
Arbitrator(s) shall follow the substantive law applicable to the United States
District Court for the Western District of Pennsylvania.

9.6.Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.  If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the remainder of such provision that is not held so invalid, and the remainder
of such provision, together with all other provisions of this Agreement, shall
to the full extent consistent with law continue in full force and effect.

9.7.Headings.  The Article and Section headings in this Agreement are for
convenience of reference only; they form no part of this Agreement and shall not
affect its interpretation.

9.8.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the day and year first written above.

 



 

UNIVERSAL STAINLESS & ALLOY

PRODUCTS, INC.

 

 

By:       /s/ Dennis M. Oates                 

Dennis M. Oates

Chairman, CEO and President

 

 

EXECUTIVE

 

 

By:      /s/ Graham McIntosh                 

Graham McIntosh





-  8  -

--------------------------------------------------------------------------------

 



Schedule A





 

1.



Incentive Compensation.  Executive will be entitled to participate in the
Company’s Variable Incentive Compensation Plan as modified from time to time by
the Board of Directors.  The maximum award under such plan for the Executive
shall be 96% of his annual base Salary.  Note the bonus is prorated to length of
service in the first year of employment.  

 

************************



-  9  -

--------------------------------------------------------------------------------